



Exhibit 10.1.o




--------------------------------------------------------------------------------



FIRST AMENDMENT TO THE AGL RESOURCES INC. AMENDED AND RESTATED 1996 NON-EMPLOYEE
DIRECTORS EQUITY COMPENSATION PLAN




This First Amendment to the AGL Resources Inc. Amended and Restated 1996
Non-Employee Directors Equity Compensation Plan (the “Plan”) is made and entered
into as of December 12, 2002, by AGL Resources Inc. (the “Company”).




W I T N E S S E T H:




WHEREAS, the Company sponsors the Plan to attract qualified directors and to
provide certain benefits to the non-employee members of the Board of Directors
of the Company; and




WHEREAS, the annual retainer paid to non-employee directors of the Company
consists of the following two components: (i) a component that at the election
of each director, is paid in cash, shares of Common Stock, or common stock
equivalents and (ii) a component that previously has been paid by granting each
director an option to acquire shares of Common Stock, which option has an
aggregate Black-Scholes value equal to the first component; and




WHEREAS, the Board finds it in the Company’s best interests to amend the Plan to
change the manner in which the Second Component of the annual retainer is paid
to directors; and




WHEREAS, Section 11 of the Plan provides that the Company may amend the Plan at
any time (provided shareholder approval is obtained if the amendment contains
certain provisions); and




WHEREAS, the Board of Directors of the Company has adopted a resolution
authorizing the amendment of the Plan;




NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended as follows:




1.




Section 7(a) of the Plan is amended in its entirety, effective as of December
12, 2002, to read as follows:

 

“Annual Retainer.  Except as provided in Section 7(c) below, each Non-Employee
Director shall be paid an Annual Retainer for service as a director during each
Plan Year, payable in such form as shall be elected by the Non-Employee Director
in accordance with Section 8(a).  The amount of the Annual Retainer shall be
fixed from time to time by resolution of the Board.”




2.




Section 7(b) of the Plan is deleted in its entirety and reserved, effective as
of December 12, 2002, to read as follows:




“[Reserved.]”




3.




Section 7(c) of the Plan is amended in its entirety, effective as of January 26,
2001, to read as follows:




“Initial Stock Award.  Upon initial election or appointment to the Board, each
Non-Employee Director shall receive 1,000 shares of Common Stock.  Such 1,000
shares of Common Stock will be awarded as of the Non-Employee Director’s first
day of actual service and will be 100% vested and nonforfeitable as of the date
of grant.  The Non-Employee Director receiving such shares (or his or her
custodian, if any) will have immediate rights of ownership in the shares,
including the right to vote the shares and the right to receive dividends or
other distributions thereon.”




4.




Section 8(a) of the plan is amended in its entirety, effective as of December
12, 2002, to read as follows:




“Payment of Annual Retainer.  At the election of each Non-Employee Director, 50%
of the Annual Retainer for a given Plan Year shall be (i) payable in cash, in
equal quarterly payments payable in advance beginning on the date of the annual
shareholders meeting (i.e., the first day of the Plan Year) and on the three,
six and nine month anniversaries thereof, or (ii) payable by a grant on the day
of the annual shareholders meeting (the “Stock Grant Date”) of that number of
shares (rounded up to the nearest whole share) of Common Stock determined by
dividing one-half of the Annual Retainer by the Fair Market Value per share of
Common Stock on the Stock Grant Date, or (iii) deferred under the AGL Resources
Inc. 1998 Common Stock Equivalent Plan for Non-Employee Directors.




At the election of each Non-Employee Director, the other 50% of the Annual
Retainer for a given Plan Year shall be either (x) payable in the form described
in clause (ii) above or (y) deferred in the manner described in clause (iii)
above.




Any shares of Common Stock granted under the Plan as Annual Retainer in
accordance with clause (ii) above will be 100% vested and nonforfeitable as of
the Stock Grant Date, and the Non-Employee Director receiving such shares (or
his or her custodian, if any) will have immediate rights of ownership in the
shares, including the right to vote the shares and the right to receive
dividends or other distributions thereon.”




5.




Section 9(a) of the Plan is amended in its entirety, effective as of December
12, 2002, to read as follows:

 

“Termination of Grants of Annual Stock Option Awards.  The Company will no
longer grant Options as part of the Annual Retainer under the Plan.”




6.




Except as specifically set forth herein, the terms of the Plan shall remain in
full force and effect.




IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed by its duly authorized officer as of the date first above written.




AGL RESOURCES INC.










By:

/s/ Melanie M. Platt




Melanie M. Platt,

Senior Vice President


